Citation Nr: 0121546	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  92-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a 100 percent rating for post-traumatic stress 
disorder (PTSD) prior to April 7, 2000. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1971. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  Following a November 1998 Board remand, the 
claims file was transferred to the VA Regional Office in 
Phoenix, Arizona (hereinafter RO).  Thereafter, the RO 
increased the rating for the veteran's PTSD to 100 percent, 
effective from April 7, 2000.  Previously, the United States 
Court of Appeals for Veterans Claims (Court) had vacated and 
remanded an August 1997 Board decision which denied a rating 
in excess of 30 percent for PTSD. 


FINDING OF FACT

It is at least as likely as not that throughout the 
evaluation period, i.e., from November 30, 1988 to the 
present, the veteran's PTSD has resulted in a demonstrable 
inability to retain employment. 


CONCLUSION OF LAW

An earlier effective date of November 30, 1988 is warranted 
for a 100 percent rating for the veteran's PTSD.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.132, DC 9411 
(1988).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), a remand is needed 
to afford the RO the initial opportunity to apply the new 
law.  Given the outcome below, i.e., a grant of the maximum 
benefit possible,  will result in a grant of a 100 percent 
rating for PTSD effective from the earliest date allowable by 
law, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Thus, the additional delay in the 
adjudication of this case which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified. 

As indicated, the RO has assigned a 100 percent rating for 
PTSD effective from April 7, 2000.  Prior thereto and 
following the most recent Board remand in November 1998, the 
rating for PTSD was increased from 30 percent to 50 percent 
effective from February 4, 1998.  However, as these increased 
ratings were not assigned effective from the date of claim, 
there remains for consideration by the Board the matter of 
entitlement to a rating in excess of 30 percent for the 
period beginning on that date.  AB v. Brown, 6 Vet. App. 35 
(1993). 

In short, service connection for PTSD was granted by a 
November 1991 rating decision, effective from November 30, 
1988, the date of receipt of the claim to reopen previously 
denied claims for service connection for PTSD.  A 30 percent 
rating was assigned effective from that date.  By letter in 
March 1992, the veteran expressed disagreement with the 
rating, which gave rise to the initial appeal to the Board.  
As the appeal is from the initial rating assigned for PTSD, 
the principles of Fenderson v. West, 12 Vet. App. 119 (1999), 
are for application, i.e., staged ratings must be considered.  
Fenderson, 12 Vet. App. at 119, 126.  

The RO appears to have based the effective date for the 100 
percent rating for PTSD on reports from a visit to a VA 
outpatient clinic on April 7, 2000.  It was indicated at that 
time that the veteran was doing "poorly," and suffering 
from flashbacks, hypervigilance, depression and sleep 
disturbances.  However, rather than representing a clear 
exacerbation of symptomatology attributed to PTSD not 
previously shown by the evidence of record, the 
symptomatology shown on April 7, 2000, has been demonstrated 
throughout the appeal period.  

In short, the Board finds that the veteran has been 
"demonstrably unable to obtain or retain employment" for 
the entire appeal period.  As such, a 100 percent rating, 
effective from November 30, 1988, is warranted under the 
criteria in effect for rating psychiatric disorders prior to 
November 7, 1996.  See 38 C.F.R. § 4.132, DC 9411 (1988).  As 
these criteria have been changed during the pendency of the 
veteran's appeal, the veteran has been afforded the benefit 
of the provisions most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

As support for the conclusion above, the evidence reflects 
that the veteran has not worked full time since 1979 and, 
while the decision is not binding on the VA, in July 1987 he 
was found by the Social Security Administration to be 
disabled (incapable of employment) due to "severe post-
traumatic stress disorder and alcoholism."  Moreover, the 
record reflects numerous psychiatric hospitalizations 
beginning in the 1980s and continuing through 1999.  While 
the veteran's psychiatric picture is complicated, and 
includes substance abuse, bipolar disorder and variously 
diagnosed personality disorders, temporary 100 percent 
ratings have been assigned for psychiatric hospitalizations 
at least twice in the 1990s.  Thus, VA has conceded that 
hospitalization was required for PTSD.  A VA examiner has 
found that the veteran's "primary" psychiatric disability 
is PTSD.   See April 1999 VA examination report. 

While the record reflects some "negative" evidence in 
addition to the positive evidence summarized above, the 
"negative" and "positive" evidence regarding the extent of 
impairment due to PTSD are, at least, in equipoise, and the 
remaining reasonable doubt has been resolved in favor of the 
veteran as required by law.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.  In short, 
the Board has reviewed the evidence of record and finds it at 
least as likely as not that the symptoms shown on the April 
7, 2000, outpatient treatment report were present at the time 
of receipt of the claim on November 30, 1988, and have been 
present throughout since then.  Accordingly, a 100 percent 
rating for PTSD is warranted for the entire appellate period, 
and further consideration of Fenderson, supra, is not needed.  
As the date of receipt of a request to reopen a claim of 
service connection is the earliest effective date possible 
for a grant based on a reopened claim, the grant of November 
30 1988 as the effective date for a 100 percent rating for 
PTSD represents the maximum benefit allowed by law.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 


ORDER

An earlier effective date of November 30, 1988, for a 100 
percent rating for PTSD is granted.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

